Citation Nr: 0811284	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of an appendectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied a claim for an increased 
(compensable) rating.  

This matter was twice before the Board previously, and in 
decisions of April 2005 and of June 2007, the appeal was 
remanded to the RO/AMC for further development.  That 
development having now been completed, the appeal is before 
the Board for further review.  


FINDINGS OF FACT

1.  The veteran has a well-healed, stable, painless, linear, 
surgical appendectomy scar in the right lower quadrant that 
is 10.5 centimeters in length and 1.5 centimeters in width 
with moderate underlying tissue loss under the medial 4.5 
centimeters, with color similar to that of the skin 
surrounding it, and with no ulceration, no keloid formation, 
and no loss of function. 

2.  The veteran has no residuals from his in-service 
appendectomy other than a scar.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
residuals of an appendectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.102,  3.321, 4.1, 
4.2, 4.3, 4.14, 4.118 (and Diagnostic Codes 7800 to 7805) 
(2007); 38 C.F.R. § 4.118 (and Diagnostic Codes 7800 to 7805) 
(2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  Here, since the 
severity of the veteran's disability remained static during 
the entire rating period, staged ratings are not warranted.  

The veteran was granted service connection in February 1963 
and a zero percent (noncompensable) rating was assigned, 
effective from October 16, 1962.  All diagnostic codes 
applicable to the veteran's disability should be examined to 
determine whether a compensable rating is warranted. 

Rating criteria for skin   

There is no controversy that one residual of the veteran's 
appendectomy is a surgical scar.  The veteran has a well-
healed, stable, painless, linear, surgical appendectomy scar 
in the right lower quadrant that is 10.5 centimeters in 
length and 1.5 centimeters in width, with moderate underlying 
tissue loss under the medial 4.5 centimeters, with color 
similar to that of the skin surrounding it, and with no 
ulceration, no keloid formation, and no loss of function.  
See C&P examination reports of November 2000, November 2006, 
and July 2007.  

The criteria for evaluating disabilities of the skin have 
changed since the veteran filed his claim in August 2000.  
The older criteria in effect at the time of filing will be 
applied to the entire rating period to see if an increased 
rating is warranted.  The amended criteria will be applied 
from the effective date of the amendment (August 30, 2002) 
forward.  

Under both the older version and the amended versions of the 
schedular criteria for rating skin disorders, six diagnostic 
codes are available for evaluating scars.  38 C.F.R. § 4.118,  
Diagnostic Codes (DCs) 7800 to 7805 (2002);  38 C.F.R. 
§ 4.118,  Diagnostic Codes (DCs) 7800 to 7805 (2007).  But 
under both versions, Diagnostic Code 7800 is not applicable 
because the veteran's scar is not on the head, face, or neck.  
38 C.F.R. § 4.118,  DC 7800 (2002); 38 C.F.R. § 4.118,  DC 
7800 (2007).  And under the older version of the regulations, 
Diagnostic Codes  7801 and 7802 are not applicable here 
because the veteran's scar is not from a burn.  38 C.F.R. 
§ 4.118,  DCs 7801, 7802 (2002).  

Under the older version of the regulations, a 10 percent 
rating is available under Diagnostic Code 7803 for 
superficial, poorly-nourished scars, with repeated 
ulceration, and under Diagnostic Code 7804 for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118,  DCs 7803, 7804 (2002).  But the veteran's 
scar has no ulceration, has not been found to be poorly 
nourished, and is not tender or painful.  Thus, no increased 
rating is warranted with respect to those diagnostic codes. 

Under the amended version of the regulations, compensable 
ratings are available under Diagnostic Codes 7801 and 7802, 
depending upon the area of the scar.  38 C.F.R. § 4.118,  DCs 
7801, 7802 (2007).  Using the largest measurements of his 
scar contained in the record (that is, length of 10.5 cm and 
width of 1.5 cm), the total area of the veteran's 
appendectomy scar is 16 square centimeters.  But a 
compensable rating is not available unless the scar is at 
least 39 square centimeters in area.  So, an increased rating 
is not available under the amended criteria for those 
diagnostic codes. 

Similarly, while the amended criteria also provide for a 
compensable rating for an unstable, superficial scar or a 
superficial scar that is painful on examination, since the 
veteran's scar is stable and painless, no increased rating is 
available under that criteria.  38 C.F.R. § 4.118,  DCs 7803, 
7804 (2007).   

Finally, whether under the older or the amended version of 
the schedular criteria for rating skin disabilities, 
Diagnostic Code 7805 provides that other scars should be 
rated on the limitation of function of the part affected.  
38 C.F.R. § 4. 118, DC 7805 (2002); 38 C.F.R. § 4. 118, 
DC 7805 (2007).  Since all of the examiners found there is no 
limitation of function associated with the veteran's 
appendectomy scar, no increased rating is available under the 
criteria for that diagnostic code.    

In sum, whether the older criteria is used or the amended 
criteria is used, a compensable rating is not warranted with 
respect to the scar that is a residual of the veteran's 
appendectomy.  

Residuals other than the veteran's scar

As for other rating criteria, the Board finds that the 
veteran has no residuals from his in-service appendectomy 
other than the scar.  In his August 2000 claim, the veteran 
asserted that he has had continuous stomach and digestive 
problems ever since his in-service appendectomy.  In 
May 2003, Dr. Timothy J. Grenemyer provided a letter 
explaining that since the veteran's in-service appendectomy, 
he has had symptoms of intermittent constipation, lower 
abdominal pain and cramps, intermittent indigestion, and 
heartburn.  He stated that it was just as likely as unlikely 
that those symptoms were a sequelae from the ruptured 
appendix and ensuing peritonitis, as well as abdominal 
adhesions that most likely resulted from the healing process. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Dr. Grenemyer is 
competent to provide a medical opinion as to the relationship 
between symptoms and an inservice appendectomy.  But as 
discussed below, the Board assigns very little probative 
value to the doctor's May 2003 opinion.  

First, Dr. Grenemyer's report that the veteran's ruptured 
appendix caused peritonitis and abdominal adhesions is 
inconsistent with the July 1956 hospital report about the 
appendectomy.  It is true that the chief of surgery diagnosed 
acute appendicitis with perforation.  But the service medical 
records show that during the veteran's surgery, the acute 
appendix was found and removed.  Two large drains were 
brought out through the McBurney incision.  The veteran was 
given supportive therapy and antibiotics.  The chief of 
surgery found that the veteran "made an essentially 
uneventful recovery."  The drains were removed on the 9th 
postoperative day and the wound had filled in satisfactorily.  
He was discharged to duty 22 days after surgery.  Thus, in 
the contemporaneous report of the surgery, there is no 
indication of peritonitis or abdominal adhesions.  Nor are 
such residuals of the perforated appendix noted in any other 
of the veteran's service medical records or post-service 
medical records.  The Board finds that the contemporaneous 
July 1956 report by the chief of surgery more accurately 
describes the veteran's inservice residuals of his perforated 
appendix than a report almost fifty years later by a doctor 
who was not in attendance at the surgery.  

Dr. Grenemyer's description is more consistent with the 
veteran's account of his appendectomy, as he related it to 
the November 2002 C&P examiner.  The veteran told that 
examiner that he had been hospitalized for one and a half 
months because he had a stormy postoperative course requiring 
operative site drainage and allowing the wound to heal by 
secondary intention.  A lay person is competent to testify 
about injury or symptomatology where the determinative issue 
is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 
405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence).  But a 
lay person's account of his post-operative condition and 
course of treatment is inherently unreliable because his 
understanding of the medical information is filtered through 
a lay person's sensibilities.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In addition, Dr. Grenemyer provided no rationale whatsoever 
for his statement that the veteran's chronic symptoms were 
just as likely as unlikely a sequelae from the inservice 
perforated appendix.  Without an understanding of the reasons 
for his conclusion, the doctor's opinion is not very 
probative.  

On the other hand, the July 2007 C&P examiner determined that 
the veteran has bloating, longstanding indigestion, nausea, 
less than weekly vomiting, upper gastrointestinal bleeding, 
frank pain, and complaints of stomach discomfort.  The 
veteran denied constipation and diarrhea.  The examiner 
attributed his symptoms to the veteran's peptic disease, 
confirmed by EGD.  He concluded that the veteran's 
appendectomy and subsequent scarring are not related to his 
ongoing peptic disease with associated abdominal symptoms, 
pointing out that no subjective or objective medical data 
would support such a nexus.  

This conclusion is consistent with the opinion of the 
November 2006 C&P examiner.  She diagnosed the veteran with 
recurrent upper GI bleeding and stated that it was not caused 
by his appendectomy.  She explained that ruptured appendices 
do not cause prolonged GI bleeding because the appendix is 
merely inside the abdominal cavity whereas the GI bleeding is 
the result of a condition within the lining of the GI tract.  
In other words, what happened on the outside of the GI tract 
would not cause an internal condition of the GI tract.  

The Board finds that the reports of the C&P examiners are 
credible because they are consistent with the inservice 
records and supported by a plausible rationale.  As a result, 
the Board finds that none of the symptoms cited by 
Dr. Grenemyer are residuals of the veteran's inservice 
appendicitis or appendectomy.  And the veteran has been 
granted service connection for his upper GI bleeding and 
assigned a 20 percent disability rating for that disability, 
so he has been compensated for that peptic disability.  See 
38 C.F.R. § 4.14 (avoidance of pyramiding).  As a result, no 
increased rating is available to the veteran on the basis of 
those peptic disease symptoms.  As the surgical scar is the 
only residual of his appendectomy, and since no increased 
rating is available with respect to the veteran's scar, the 
veteran's claim for an increased rating must be denied.  



Extra-schedular rating and doctrine of reasonable doubt

The veteran's condition does not qualify for extra-schedular 
consideration for his service-connected appendectomy.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular evaluations 
are appropriate only when the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  The veteran does not have an unusual disability 
picture.  He has a well-healed scar with no pain or 
tenderness.  The veteran has no complaints with respect to 
his appendectomy.  And while he is retired so that there 
could be no marked interference with employment, he complains 
of no interference with his daily activities related to the 
appendectomy.  He has never been hospitalized for any 
residuals of his appendectomy.  Thus, an extra-schedular 
evaluation is not appropriate. 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Here, there is no evidence to support an 
increased rating based on the schedular rating criteria for a 
scar.  To be sure, the veteran presented positive evidence 
for an increased rating on the basis of symptoms of a 
digestive disorder in the form of Dr. Grenemyer's May 2003 
letter.  But as discussed above, since his description of the 
inservice appendectomy was markedly different from that of 
the contemporaneous records of the chief of surgery and since 
he provided no rationale for his opinion, it was assigned 
very little weight.  But the consistent reports of the C&P 
examiners that found no residuals of the appendectomy other 
than the scar were determined to be credible evidence.  Since 
the medical evidence provided by the C&P examiners was 
against the claim, and that evidence is greater than the 
evidence in favor of the claim, the reasonable doubt doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The veteran did not receive proper notice before the initial 
January 2002 rating decision.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Here, the veteran was not prejudiced by the lack of timely 
notice because with the exception of one harmless error 
discussed below, those flaws were cured long before the 
appeal was readjudicated in the September 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  

In April 2005, the RO sent the veteran a letter describing 
the evidence needed to support his claim.  It described the 
evidence necessary to substantiate a claim for an increased 
rating, advised the veteran that evidence demonstrating a 
worsening or increase in severity of his disability was 
needed, identified what evidence VA had collected and was 
collecting, explained what evidence (such as doctor's 
statements, treatment records, laboratory test results, or 
lay statements) might be helpful in establishing his claim, 
and invited the veteran to send VA whatever evidence he had 
in his possession pertaining to his claim.  In the July 2006 
letter, the veteran was also notified of what evidence was 
necessary with respect to the rating criteria and the 
effective date of a rating.  That letter also explained that 
ratings from 0 percent to 100 percent could be assigned and 
that evidence of the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment would be considered in 
evaluating a disability.  

The only flaw in the letters that was not subsequently cured 
is that the RO/AMC did not specifically advise the veteran 
that he should present evidence of how the service-connected 
disability impacted his daily life.  But at the July 2007 C&P 
examination, the veteran was asked whether there were any 
effects on his usual daily activities and he reported that 
there were none.  Thus, the veteran was not prejudiced by 
that lack of notice because he was able to present the 
relevant evidence at the examination.  And the veteran either 
submitted or identified much medical evidence of the symptoms 
that he believed would warrant an increased rating.  Since 
the veteran had a meaningful opportunity to participate in 
the adjudication process, the veteran was not prejudiced by 
the harmless error or by the delay in receiving all required 
notice.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's claims folder with his service 
medical records, by obtaining most of his requested medical 
treatment records, and by conducting three C&P examinations.  
The RO was unable to obtain some medical records that the 
veteran requested.  Although the veteran identified the names 
of some providers (Clifton-Fine Hospital, St. Lawrence State 
Hospital, St. Albans Hospital, Dr. Judson Vining, Kent 
Hospital, and N.Y. State Disability Office), when the RO 
requested medical waiver forms with respect to the records of 
those providers, the veteran did not supply them.  Moreover, 
while the surgical report of the veteran's July 1956 
appendectomy is in the claims folder, the RO made multiple 
attempts to obtain additional clinical reports pertaining to 
that surgery.  In the July 2006 letter from the RO, pursuant 
to 38 C.F.R. § 3.159, the veteran was notified of the RO's 
unsuccessful attempts to obtain the requested records and 
advised of his responsibility to see that VA received the 
records.   The veteran again failed to respond with medical 
waiver forms or evidence from those providers.  Thus, VA met 
its duty to assist the veteran in obtaining evidence to 
substantiate his claim.  


ORDER

A compensable disability rating for the veteran's service-
connected residuals of an appendectomy is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


